                       UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA


DAVID COLE,                          )                  3:20-cv-00160-MMD-WGC
                                     )
                        Plaintiff,   )                  MINUTES OF THE COURT
        vs.                          )
                                     )                  June 8, 2021
BRYANT, et al.,                      )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER             REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       The Office of the Attorney General did not accept service of process on behalf of
Defendant Ronald Bryant, who is no longer an employee of the Nevada Department of
Corrections (ECF No. 12). However, the Attorney General has filed the last known address of this
Defendant under seal (ECF No. 13). If Plaintiff wishes to have the U.S. Marshal attempt service
on Defendant Ronald Bryant, he shall follow the instructions contained in this order.

        The Clerk shall issue a summons for Ronald Bryant and send the same
to the U.S. Marshal with the address provided under seal (ECF No. 13). The Clerk shall also send
one (1) copy of Plaintiff’s Complaint (ECF No. 6), one (1) copy of the court’s screening order
(ECF No. 5), and one (1) copy of this order to the U.S. Marshal for service on the Defendant. The
Clerk shall also send to Plaintiff one (1) USM-285 form. Plaintiff shall have until Friday, July 2,
2021, to complete the USM-285 service form and return it to the U.S. Marshal, 400 South Virginia
Street, Room 201, Reno, Nevada 89501.

         If Plaintiff fails to follow this order, Defendant Ronald Bryant may be subject to dismissal
for failure to complete service of process pursuant to Fed. R. Civ. P. 4(m).

       IT IS SO ORDERED.


                                              DEBRA K. KEMPI, CLERK
                                              By:      /s/______________________
                                                  Deputy Clerk
